Fourth Court of Appeals
                                     San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-19-00152-CV

                                      George L. HACHAR Jr.,
                                             Appellant

                                                 v.

                                        Heydar KHALEDI,
                                            Appellee

                     From the 111th Judicial District Court, Webb County, Texas
                               Trial Court No. 2014-CVF-000089-D2
                             Honorable Susan D. Reed, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Irene Rios Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: August 14, 2019

DISMISSED

           Appellant George L. Hachar Jr. filed a motion to dismiss this appeal. Appellee Heydar

Khaledi has not opposed the motion. Therefore, we grant the motion and dismiss the appeal. See

TEX. R. APP. P. 42.1(a)(1). Costs of the appeal are taxed against the party who incurred them.

                                                  PER CURIAM